DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I & Species A (Figs. 2A-P), on which Applicant alleges Claims 1-6 read, in the reply filed on 09/21/2022 is acknowledged.  Applicant withdrew from consideration Claims 7-25 for being directed to a nonelected invention.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding Claim 4:
In Line 3: After “placement error”, delete the singular “opening”.  Insert plural ---openings--- to be consistent with the antecedent recited in Lines 6-7 of parent Claim 1.
Appropriate correction is required.



Claim Rejections – 35 USC § 112(a) – Incommensurate Scope
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 & 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to enable the full scope of the claimed invention.
Specifically, the instant specification does enable one of ordinary skill in the art to perform the claimed step of correcting edge placement error openings (242; see Figs. 2G-H & ¶ 0046, 85-6]) by “conformally depositing a mask layer [250] over exposed surfaces [of patterned layer 225/227; see ¶ 0042-52], wherein the mask layer [250] fills the edge placement error openings [242]; and etching the mask layer [250], wherein etching the mask layer removes portions of the mask layer over horizontal surfaces [of patterned layer 225/227; see ¶ 0042-50].”
However, regarding Claim 1, Lines 6-7, the instant application does not reasonably enable the full scope of “correcting edge placement error openings” because, given its broadest reasonable interpretation, the generic method step of “correcting…” is so broad and devoid of structural significance that the instant Claim 1 could encompass any myriad structural configurations and process steps for addressing “edge placement error openings” that Applicant did not invent.
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that:
“[T]he relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims…[and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns
(1) how broad the claim is with respect to the disclosure and
(2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  
To be clear, although the instant Application discloses four method embodiments, generally, the instant Application only teaches a single method embodiment for “correcting edge placement error openings” which, as detailed supra, requires at least: “conformally depositing a mask layer [250] over exposed surfaces [of patterned layer 225/227; see ¶ 0042-52], wherein the mask layer [250] fills the edge placement error openings [242]; and etching the mask layer [250], wherein etching the mask layer removes portions of the mask layer over horizontal surfaces [of patterned layer 225/227; see ¶ 0042-50].”
However, the above cited limitation of Applicant’s Claim 1 broadly allows for any conceivable method of “correcting edge placement error openings”, which may reasonably include all present and future methods of material deposition, patterning, and all kinds of treatments in between, so long as one skilled in the art would reasonably interpret these methods as “correcting” edge placement error openings.

Therefore:
 (1) the generic “correcting…” step of Claim 1 is excessively broad compared to the single working example taught by the instant specification, and
(2) one of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention (e.g. any generic “correcting…” step) because one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to ascertain every conceivable semiconductor structure and associated fabrication method that reasonably “corrects” edge placement error openings. Such breadth is entirely incommensurate with applicant’s single working example.  Per MPEP 2164.08, simply because applicant disclosed the use of one method of “correcting edge placement error openings”, this does not justify or support a claim that would dominate every possible method and structure that could be utilized for said “correcting…”  Consequently, Claim 1 is not enabled because the instant specification’s single example of “correcting edge placement error openings” by conformally depositing and etching a mask layer filling the edge placement error openings fails to teach the full scope of the broadly claimed limitation (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”) 
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the pertinent Wands factors apply as follows: 
(A) As detailed above, the breadth of the claims is overly broad not commensurate in scope with the disclosure.  
 (F) The instant inventors provide no meaningful direction related to alternative methods of “correcting edge placement error openings” other than by conformally depositing and etching a mask layer filling the edge placement error openings, as disclosed.  
(G) There exist no working examples of the claimed invention using other methods of “correcting edge placement error openings”. 
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth, which practically encompasses all present and future methods of material deposition, patterning, and treatment, so long as one skilled in the art would reasonably interpret these methods as “correcting” edge placement error openings; is entirely incommensurate with applicant’s single working example of “correcting edge placement error openings” involving conformally depositing a mask layer.  
Consequently, Claim 1 is rejected under 35 U.S.C. § 112(a) because the instant application, considered in its entirety, fails to enable the full scope of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2018/0114721 to Mohanty (from hereinafter Mohanty) in view of U.S. Pre-Grant Pub. 2019/0295943 to Tan (from hereinafter Tan; which finds priority in PCT/US2016/053830, published 03/29/2018).
Regarding Claim 1, Mohanty teaches a method (e.g. Figs. 1-18) of fabricating an interconnect layer (e.g. 121; see ¶ [0028-37]) over a semiconductor die (e.g. 107; see ¶ [0027, 38-39, & 42]), comprising:
forming a patterned layer (121) over a substrate (107);
disposing a resist layer (e.g. “first etch mask” 151; see ¶ [0034-35]) over the patterned layer (121)
 patterning the resist layer (151) to expose portions of the patterned layer (121), wherein overlay misalignment during the patterning results in the formation of edge placement error openings (see ¶ [0039]);
correcting the edge placement error openings (see Figs. 12-16 & ¶ [0033-38]); and
patterning an opening (e.g. 172; see Fig. 18 & ¶ [0039])) into the substrate (107) after correcting edge placement error openings (see Fig. 18 & ¶ [0026 & 39]).
Mohanty may not explicitly teach that their “first etch mask” 151 comprises a “resist layer”, as claimed.
Tan does teach a similar method (e.g. Figs. 1-21) of fabricating an interconnect layer (e.g. 103; see ¶ [0050-61]) over a semiconductor die (e.g. 101; see ¶ [0044-48]) comprising disposing a resist layer (e.g. 801; see Fig. 8 & ¶ [0075-79]) over the patterned layer (103/503).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the “first etch mask” 151 of Mohanty comprising a “resist layer” as claimed, because Tan demonstrates that resist layers are an art-recognized equivalent used for the same purpose of patterning material layers during semiconductor fabrication (see MPEP § 2144.06).
Furthermore, it would have been obvious for one skilled in the art to utilize a resist layer for the etch mask(s) of Mohanty, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 5, Mohanty teaches the method of claim 1, wherein a conductive material (e.g. 171; see ¶ [0039]) is deposited into the opening (171) in the substrate (107) to form a via.

Regarding Claim 6, Mohanty and Tan teach the method of claim 1, wherein an insulating material (e.g. Tan 104/106/109) is deposited into the opening (Mohanty 171) in the substrate (Mohanty 107) to form a plug (see Tan ¶ [0103-105]).
		Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form insulating plugs into the openings (171) of Mohanty as claimed, because Tan demonstrates that dielectric plugs are an art-recognized equivalent feature used to form patterns during semiconductor device fabrication (see MPEP § 2144.06).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if Claim 2 were rewritten into independent form including all of the limitations of parent Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892